983 F.2d 1058
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Derek Dion CURTIS, I, Defendant-Appellant.
No. 92-6612.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 21, 1992Decided:  December 30, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., Chief District Judge.  (CA-91-608, CR-89-49)
Derek Dion Curtis, I, Appellant Pro Se.
Carmina Szunyog Hughes, Assistant United States Attorney, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before WIDENER and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Derek Dion Curtis appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988) and denying his motions to correct his sentence, for an emergency hearing or bail pending appeal, and for a new trial.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Curtis, Nos.  CA-91-608, CR-89-49 (D. Md. May 7, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED